             Case 7:21-cv-05312-VB Document 17 Filed 08/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
WHITE PLAINS AVIATION                                 :
PARTNERS, LLC d/b/a                                   :
Million Air White Plains,                             :
                                                      :         21-CV-5312 (VLB)(JCM)
                           Plaintiff,                 :
                                                      :
         -against-                                    :         DECLARATION IN
                                                      :         SUPPORT OF MOTION
THE COUNTY OF WESTCHESTER, :                                    TO DISMISS
                                                      :
                           Defendant.                 :
------------------------------------------------------x


DAVID H. CHEN, an attorney duly admitted to practice before the United States District Court

for the Southern District of New York, declares pursuant to 28 U.S.C. § 1746:

        1.       I am an attorney in the Office of John M. Nonna, Westchester County Attorney,

counsel for the defendant in the above-captioned matter. I submit this Declaration in support of

Defendant’s Motion to Dismiss.

        2.       Exhibit ‘A’ to this Declaration is a true and correct copy of a November 14, 2017

letter from Eon S. Nichols (on behalf of Plaintiff) to, inter alia, the Commissioner of the

Westchester County Department of Public Works and Transportation, which is referenced in

Paragraphs 70 and 71 of the Complaint.

        3.        Exhibit ‘B’ to this Declaration is a true and correct copy of a December 12, 2017

letter from Vincent F. Kopicki, Commissioner of the Westchester County Department of Public

Works and Transportation, to Plaintiff, which is referenced in Paragraphs 72 and 73 of the

Complaint.

        4.       I declare, under penalty of perjury, that the foregoing is true and correct.
         Case 7:21-cv-05312-VB Document 17 Filed 08/11/21 Page 2 of 2




Executed on: August 11, 2021                   Respectfully submitted,
                                               JOHN M. NONNA
                                               WESTCHESTER COUNTY ATTORNEY
                                               148 Martine Avenue, Suite 600
                                               White Plains, New York 10601
                                               Counsel for Defendant

                                           By: /s/ David H. Chen
                                               Deputy County Attorney
                                               (914) 995-3616
                                               dhca@westchestergov.com
